NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0952n.06
                           Filed: December 6, 2005

                                             No. 04-1780

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

KEVIN JAMES, A/K/A PETER BLOXON,
      Petitioner-Appellant,

                                                       On Appeal from the
               v.                                      United States District Court for
                                                       the Eastern District of Michigan
KURT JONES,
      Respondent-Appellee.

______________________________/

Before: KENNEDY and GIBBONS, Circuit Judges; DONALD, District Judge*

       Per Curiam. Kevin James a/k/a Peter Bloxon (Petitioner) was convicted of carjacking,

armed robbery, and possession of a firearm during the commission of a felony. Petitioner pursued

his direct appeals in state court. He then sought habeas relief in federal district court on various

claims including ineffective assistance of trial counsel, denial of a constitutional right to appeal his

conviction and denial of due process of law when the Michigan Court of Appeals denied his motion

to remand for an evidentiary hearing on his claims of ineffective assistance of counsel, denial of his

constitutional right to testify on his own behalf, allegations of prosecutorial misconduct, and failure

of the Michigan trial court to grant Petitioner a new trial because of the prosecutorial misconduct.

In a memorandum order and opinion dated May 17, 2004, the district court denied his petition. The




       *
       The Honorable Bernice Bouie Donald, United States District Judge for the Western District
of Tennessee, sitting by designation.
district court granted Petitioner a certificate of appealability on the portions of his petition related

to ineffective assistance of counsel.

        Having studied the record and the briefs of the parties, we are not persuaded that the district

court erred in denying the petition. In light of the fact that the district court thoroughly and correctly

articulated the reasons why the petition should be denied, and given that the issuance of a detailed

opinion by this Court would be superfluous and would serve no useful purpose, we AFFIRM the

judgment of the district court, based upon the reasoning set forth in its memorandum opinion.




                                                    2